Stolz, Judge.
1. In the trial for the offense of motor vehicle theft (of a bulldozer), the trial judge erred in admitting in evidence over objection an "agreement” entered into between the *334bulldozer owner, Renfroe, and the defendant’s father, E. D. Ridley, in which E. D. Ridley agreed to indemnify Renfroe for any loss or damage incurred by E. D. Ridley’s operation of the bulldozer on or about September 6,1974 (the date of the alleged offense) and stipulated that said operation was unlawful and unauthorized. E. D. Ridley was not a co-defendant in these proceedings. The defendant was not a party to ,the indemnity agreement. There was no evidence that E. D. Ridley was involved in the theft of the bulldozer. The indemnity agreement had absolutely no relevance to the issue being tried. It could serve only to prejudice. The defendant’s counsel’s objections to the exhibit and the testimony surrounding it, as to hearsay and lack of relevance, should have been sustained. The exhibit and the surrounding testimony were sufficiently prejudicial to the defendant as to require a new trial of the case.
Argued April 29, 1975
Decided June 19, 1975
Rehearing denied July 3, 1975
Little & Adams, Robert B. Adams, for appellant.
Samuel J. Brantley, District Attorney, for appellee.
2. The remaining enumerated errors are without merit.

Judgment reversed.


Deen, P. J., concurs. Evans, J., concurs specially.